DETAILED ACTION
Response to Arguments
The amendment filed 20 February 2021 has been entered in full. Accordingly, claims 1-20 are pending in the application.
Regarding the claim objections, Applicant has amended claims 5, 7, and 17 in the ways recommended. Accordingly, the objects are withdrawn.
Regarding the rejections under 35 U.S.C. 102(a)(1), Applicant has amended claim 1 to recite “offloading a computer vision analysis function to a remote computing device; applying a data optimization technique to a plurality of images to generate data for a first communication; communicating the data to the remote computing device, receiving feedback from the remote computing device based on the computer vision analysis function; adjusting the data optimization technique based on the feedback from the remote computing device; applying the adjusted data optimization technique to the plurality of images to generate adjusted data for a second communication; communicating the adjusted data to the remote computing device; and receiving result data from the remote computing device based upon a computer vision analysis of the adjusted data.” Claims 15 and 20 are amended similarly. Applicant argues that the prior art of record, Toma, does not disclose these limitations. Applicant’s arguments are convincing; accordingly, the rejections under 35 U.S.C. 102(a)(1) and 103 are withdrawn.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, individually or in combination, does not disclose or suggest in
claim 1: “offloading a computer vision analysis function to a remote computing device; applying a data optimization technique to a plurality of images to generate data for a first communication; communicating the data to the remote computing device, receiving feedback from the remote computing device based on the computer vision analysis function; adjusting the data optimization technique based on the feedback from the remote computing device; applying the adjusted data optimization technique to the plurality of images to generate adjusted data for a second communication; communicating the adjusted data to the remote computing device; and receiving result data from the remote computing device based upon a computer vision analysis of the adjusted data.”
claim 15: “offloading a computer vision analysis function to a remote computing device; applying a data optimization technique to a first plurality of images to generate data for a first communication; communicating, to a computer vision analyzer at a remote computing device, the generated data associated with a first plurality of images; receiving, from the remote computing device, feedback about usefulness of the data to the computer vision analyzer based on the computer vision analysis function; adjusting, based on the feedback, application of a data optimization technique to a second plurality of images; communicating, to the computer vision analyzer at the remote computing device, data associated with the second plurality of images; and receiving 
claim 20: “receiving offload of a computer vision analysis function from a remote computing device; receiving data associated with a first plurality of images having a data optimization technique applied thereto; determining feedback of usefulness of the data to a computer vision analyzer based on the computer visional analysis function; communicating the feedback to a client computing device for adjusting the data optimization technique to be applied to a second plurality of images for the computer vision analyzer; receiving, from the client computing device, data associated with the second plurality of images having the adjusted data optimization technique applied thereto, and communicating, to the client computing device, result data based on the computer vision analysis of the received data associated with the second plurality of images.”

The closest prior art of record is noted as follows:
Toma (Adaptive Quality Optimization of Computer Vision Tasks in Resource-Constrained Devices using Edge Computing, May 2019, CCGrid 2019, Pages 1 -8), as relied on in the previous Office action, discloses, on pages 472-473 sections C and D, distribution of a set of image processing tasks among a local device and a server, and using a dynamic programming algorithm to determine that distribution based on maximizing a quality metric, qij. Toma does disclose the “client computing device” and “remote computing device” limitations as well as repeated adjustment of a data optimization technique. However, Toma does not appear to describe (1) whether the quality metric (which potentially meets the new limitation “feedback”) is determined on the client or server, and (2) whether quality metric (feedback) is communicated to the other device.

Spitzer (U.S. Pub. No. 2015/0154934) was relied on in the previous Office action and mapped to the limitations of dependent claim 12, which recited “feedback about usefulness of the data”. In the 7 January 2021 Office action, this limitation was treated as meaning human feedback. However, the “feedback” now recited in the independent claims is “based on the computer vision analysis function” (which is performed on the remote device). This combination of features is not clearly taught even by a combination of these references.

The following prior art is also made of record:
Khan, Arif Ul Maula, Ralf Mikut, and Markus Reischl. "A new feedback-based method for parameter adaptation in image processing routines." PloS one 11.10 (2016): e0165180.
Cui, Yuya, et al. "Novel method of mobile edge computation offloading based on evolutionary game strategy for IoT devices." AEU-International Journal of Electronics and Communications 118 (2020): 153134.
Fang, Zhou, et al. "Multi-tenant mobile offloading systems for real-time computer vision applications." Proceedings of the 20th International Conference on Distributed Computing and Networking. 2019.
Kemp, Roelof, et al. "Cuckoo: a computation offloading framework for smartphones." International Conference on Mobile Computing, Applications, and Services. Springer, Berlin, Heidelberg, 2010.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S LEE whose telephone number is (571)272-1981.  The examiner can normally be reached on 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan S Lee/Primary Examiner, Art Unit 2661